DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/14/22 has been entered.
 	Receipt is acknowledged of amendment and  remarks filed on 1/14/22 and IDS filed on 1/12/22. Claims 19-20 and 33 are cancelled and claim 36 has been added. 
Status of claims
Claims 18, 21-32 and 34-36 are pending in the application.
Claims 19-20 and 33 are cancelled.
Claims 34-35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/6/20.
Claims 28-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/6/20.

Claims 18, 21-27 and 30-32 are examined in the application and the generic claim is examined to the extent that it reads on  “APTES” drawn to alkoxy silane polymer; “ester of palmitic acid and N-hydroxy succinimide” drawn to activated thioester and compositions are applied separately  by applying composition (A) and then applying composition B  (claim 30).
 In view of the amendment deleting “ conditioning the hair”, rejection of claims 18, 21-27 and 30-32 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for new matter is withdrawn. In view of the amendment, rejection of  claims 18, 21-27 and 30-32under 35 U.S.C. 103 as being unpatentable over  combination of  US 2015/0272843 (‘843) and WO 2008/156327 (‘327) is also withdrawn.
			Interview Summary
During interview conducted on 3/24/22 examiner informed the attorney that claim 18, which has been amended to recite” A method for pre-treatment and/or post treatment of chemically treated hair” is allowable if claim 18 is limited to all the elected species. Applicants did not agree.
Applicants are notified that claim 18 limited to elected species drawn to the amendment filed with RCE is not allowable in view of new reference.
Claim Rejections - 35 USC § 103
Claims 18, 21-27 and 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over  combination of  US 2015/0272843 (‘843) and  US 2016/0220471 (‘471) and WO 2008/156327 (‘327).
 WO ‘327 is cited in the IDS dated 2/17/18.

 US ‘843 teaches for treating hair and thus teaches claimed method of treating keratin fibers (claim 18).  Example  teaches formulations. See below for example.

    PNG
    media_image1.png
    162
    662
    media_image1.png
    Greyscale


Formulations C2 and C3 teaches composition comprising claimed APTES (claims 18 and 21). US ‘843 at ¶ [0141] teaches applying composition is applied to hair and left on hair for 15 minutes (claim 32) and then without rinsing another composition is applied. Thus US ‘843 teaches application of two compostion one composition with APTES and another composition and there is no rinsing between both the compositions (claim 30). See claim 20 of US ‘843 wherein the composition is applied in any order and also teaches heating (drying step ) (claim 31). US ‘843 at ¶ [0131] teaches:

    PNG
    media_image2.png
    75
    463
    media_image2.png
    Greyscale

Thus US ‘843 teaches application of other hair agents as a pretreatment or post treatment and teaches application of condition care product as a post treatment.
The difference between US ‘843 and instant application is US ‘843 teaches composition A comprising APTES for treating hair  but does not teach “ a method for pre-treatment and/or  post treatment of chemically treated hair  applying composition A and composition B (another composition) which has activated thio esters.

US ‘471 at ¶¶ [0002-0005 and 0007]  teaches:

    PNG
    media_image3.png
    373
    435
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    98
    454
    media_image4.png
    Greyscale

US ‘127 at ¶ [0127] exemplifies two compositions like US ‘853. See below.

    PNG
    media_image5.png
    210
    473
    media_image5.png
    Greyscale

Composition C has the same elected species used alone . This corresponds to composition A of instant application.
US ‘471 at ¶ ¶ [0114-0115] teaches:

    PNG
    media_image6.png
    294
    640
    media_image6.png
    Greyscale

Thus US ‘471 teaches hair treatment process as a pre-treatment to a dyeing or relaxing or  permanent waving or post treatment to a bleaching or artificial dyeing or relaxing or permanent waving process claimed in instant application (claims 18 and 36). See below for the data.

    PNG
    media_image7.png
    401
    542
    media_image7.png
    Greyscale


US ‘471 teaches that applying composition C which ha sonly APTES ( same as claimed composition A having APTES claimed in the instant application)  showed more manageable, soft  and pleasant cosmetic feel.
WO document teaches compositions and at page 1 first paragraph teaches that the compositions provide to hair softness, moisturizing , silky or resilient effect that provide conditioning effects to hair  and under table 1 and under  example 1 teaches claimed elected species, which is “ester of palmitic acid and N-hydroxy succinimide” drawn to activated thioester  (18, 22-26 ). Example 1 teaches 10%. Example 1 does not teach the claimed amount which is from 0.1-5%, however, table 5 teaches another succinimidyl ester which is 18-MEA N-hydroxy succinimidyl ester and the amount is 2%. This ester is also disclosed in table 1 with 10% . 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTHSNA A VENKAT whose telephone number is (571)272-0607. The examiner can normally be reached M-TH 7:00 am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 
/JYOTHSNA A VENKAT/            Primary Examiner, Art Unit 1619